               Case 8:19-cv-02275-JVS-ADS Document 31 Filed 08/07/20 Page 1 of 2 Page ID #:151



                    1    imaginEdwin J. Richards (SBN 43855)                       [EXEMPT FROM
                         Antoinette P. Hewitt (SBN 181099)                         FILING FEES
                    2    KUTAK ROCK LLP                                            PURSUANT TO
                         5 Park Plaza, Suite 1500                                  GOVERNMENT CODE
                    3    Irvine, CA 92614-8595                                     § 6103]
                         Telephone: (949) 417-0999
                    4    Facsimile: (949) 417-5394
                         Email: Edwin.Richards@KutakRock.com
                    5    Email: Antoinette.Hewitt@KutakRock.com
                    6    Attorneys for Defendants
                    7    CITY OF SAN JUAN CAPISTRANO, JULIE
                         RYAN-JOHNSON, and BONNIE DAVIS
                    8

                    9
                                                 UNITED STATES DISTRICT COURT
                10
                                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
                11

                12

                13       MARCUS HEDGPETH,                                Case No. 8:19-cv-02275-JVS-ADS
                14                           Plaintiff,                  Assigned to
                                                                         District Judge: Hon. James V. Selna
                15                 v.                                    Courtroom: 10C
                16       CITY OF SAN JUAN CAPISTRANO,                    Assigned Discovery:
                         JULIE RYAN-JOHNSON, an                          Magistrate Judge: Hon. Autumn D.
                17       individual, BONNIE DAVIS, an                    Spaeth
                         individual,
                18                                                       JUDGMENT OF DISMISSAL
                                             Defendants.
                19

                20
                                                                         Complaint Filed: November 21, 2019
                21

                22

                23               On June 17, 2020, the Court granted with prejudice the Motion of Defendants

                24      CITY OF SAN JUAN CAPISTRANO, JULIE RYAN-JOHNSON, AND BONNIE

                25      DAVIS [collectively, “City Defendants’”] to Dismiss Plaintiff MARCUS

                26      HEDGPETH’s Complaint. The Court dismissed Plaintiff’s Complaint pursuant to

                27      Federal Rules of Civil Procedure section 12(b)(6) with prejudice and without oral

                28      argument pursuant to Federal Rules of Civil Procedure 78; Local Rule 7-15.
K UTAK R OCK LLP
 ATTORNEYS AT LAW
                                                                   -1-                8:19-cv-02275-JVS-ADS
      IRVINE
                                                          JUDGMENT OF DISMISSAL
                        4811-3061-2928.1
               Case 8:19-cv-02275-JVS-ADS Document 31 Filed 08/07/20 Page 2 of 2 Page ID #:152



                    1            Therefore, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
                    2   the above-captioned action is dismissed as to City Defendants and that a Judgment
                    3   of Dismissal be entered in favor of City Defendants, and each of them, and against
                    4   Plaintiff. Plaintiff is awarded nothing in this action against City Defendants or either
                    5   of them.
                    6            IT IS SO ORDERED.
                    7

                    8   Dated: August 07, 2020
                                                                         HON. JAMES V. SELNA
                    9
                                                                         United States District Judge
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
K UTAK R OCK LLP
 ATTORNEYS AT LAW
                                                                   -2-                 8:19-cv-02275-JVS-ADS
      IRVINE
                                                    JUDGMENT OF DISMISSAL
                        4811-3061-2928.1
